Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Xin Xie on 8/12/2021.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method, comprising:
identifying, with a network controller, a client device in a network, and a first radio of a first network device in the network that is communicatively coupled with the client device;
determining one or more sequences of roaming events for a plurality of client devices in the network, wherein at least one sequence of roaming events associated with each client device in the plurality of client devices involves the first radio; 
identifying an application running in the client device;

determining, based on historical data of the client devices, rates indicative of probabilities that the client device will connect to each of radios; 
selecting a second radio of a second network device in the network in response to a rate indicative of a probability that the client device will connect to the first radio being lower than a second rate indicative of a second probability that the client device will connect to a second radio; and
recommending to switch from the first radio of the first network device to the second radio of the second network device to the client device, wherein: 
the switching is delayed or accelerated from the first radio to the second radio based on the application running on the client device and the second probability that the client device will connect to the second radio; and 
the recommendation to switch to the second radio comprises identifying a time window to recommend the second radio to the client device.


8.	(Canceled)	


11.	(Currently Amended) A system, comprising:
a memory circuit storing instructions; and

identify, with a network controller, a client device in a network, and a first radio of a first network device in the network that is communicatively coupled with the client device;
determine one or more sequences of roaming events for a plurality of client devices in the network, wherein at least one sequence of roaming events associated with each client device in the plurality of client devices 
identify an application running in the client device;
evaluate an interaction between the client device and one or more radios involved in the one or more sequences of roaming events for the plurality of client devices, the evaluation including: 			
determining, based on historical data of the client devices, rates indicative of probabilities that the client device will connect to each of radios; 
select a second radio of a second network device in the network in response to a rate indicative of a probability that the client device will connect to the first radio being lower than a second rate indicative of a second probability that the client device will connect to a second radio; and
recommend to switch from the first radio of the first network device to the second radio of the second network device to the client device, wherein: 
; and 
the recommendation to switch to the second radio comprises identifying a time window to recommend the second radio to the client device.


17.	(Currently Amended) A computer-implemented method, comprising:
identifying, with a network controller, one or more sequences of roaming events for multiple client devices in a wireless network;
associating at least one roaming event with an initial radio and a target radio in the wireless network, with a type of a client device involved in the roaming event, and a success metric for the roaming event;
identifying, for a client device involved in the roaming event, a communication history in the wireless network, wherein the client device comprises an application running in the client device;
determining a quality of service for the multiple client devices with multiple radios in the wireless network, the radios including the initial radio and the target radio; 
determining, based on historical data of the client devices, rates indicative of probabilities that the client device will connect to the initial radio and to the target radio; and
forming a predictive tool with the communication history and with the quality of service for the multiple client devices, wherein the predictive tool is enabled to: 
; and 
identify a time window to recommend the switching between two of the multiple radios.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The primary reason for allowance of the claims is: “determining, based on historical data of the client devices, rates indicative of probabilities that the client device will connect to each of radios; selecting a second radio of a second network device in the network in response to a rate indicative of a probability that the client device will connect to the first radio being lower than a second rate indicative of a second probability that the client device will connect to a second radio; and recommending to switch from the first radio of the first network device to the second radio of the second network device to the client device, wherein:  the switching is delayed or accelerated from the first radio to the second radio based on the application running on the client device and the second probability that the client device will connect to the second radio; and  the recommendation to switch to the second radio comprises identifying a time window to recommend the second radio to the client device”.  


The closest prior art to Igarashi et al. (Pub. No.: US 20080107082 A1) teaches selecting a second radio of a second network device in the network in response to a second rate indicative of a second probability that the client device will connect to a second radio (When a change-of-direction detection notification is received from the mobile station 10, base station A (20-A) selects a base station 20 based on this notification (corresponds to S23 and S24 of FIG. 6), Para. 91, FIGS. 1, 8).  Igarashi teaches recommending to switch from the first radio of the first network device to the second radio of the second network device to the client device (base station B (20-B) notifies the computed handover timing to the mobile station 10 (S40), Para. 96, FIGS. 1, 8), wherein the switching is delayed or accelerated from the first radio to the second radio based on the application running on the client device (base station B (20-B), queries and acquires from an application server 30 application condition processing times, such as the boot-up time of the application service the mobile station 10 is currently using, and the authentication processing time, Para. 93, FIGS. 1, 8) and the second probability that the client device will connect to the second radio (base station A (20-A) sends the relayed data, to base station B (20-B), which was selected as a candidate (S35), Para. 92, FIGS. 1, 3, 8).  Igarashi fails to teach determining, based on historical data of the client devices, rates indicative of probabilities that the client device will connect to each of radios; a rate indicative of a probability that the client device will connect to the first radio being lower than a second 


The closest prior art to Henderson et al. (Pub. No.: US 20140073303 A1) teaches an evaluation including: determining, based on historical data of the client devices (determine neighbor relations information for eNodeB 420, 430, and 440 based on centralized historic performance analysis of neighbor base stations, Para. 54, FIG. 4.  Historical performance analysis can employ KPIs, Para. 72, FIG. 7), rates indicative of probabilities that the client device will connect to each of radios (modification of neighbor relations based on centralized historic performance analysis of neighbor base stations can cause preferential selection of eNodeB 440 over eNodeB 430, even where eNodeB 430 is closer to eNodeB 420, for a handover of UE 412 from serving base station eNodeB 420 where eNodeB 440 has a higher determined historical performance than that of eNodeB 430, Para. 54, FIG. 4).  Henderson teaches selecting a second radio of a second network device in the network (highly prioritized base station, Para. 72, FIG. 7) in response to a rate indicative of a probability that the client device will connect to the first radio (lower priority base station, Para. 72, FIG. 7) being lower than a second rate indicative of a second probability that the client device will connect to a second radio (a highly prioritized base station would be more likely than a lower priority base station to be selected as a neighbor for a handover of a UE, Para. 72, FIG. 7).  Henderson fails to teach recommending to switch from the first radio of the first network device to .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-3, 5-6, 9-11, 13-15, 17-20 and 22-25 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Joshua Smith  
/J.S./  
8-13-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477